Sam Robinson, Associate Justice. Appellant, Yol Royster, has a judgment in the sum of $315 against one R. S. Taylor. Leon W. Morris and Betty Lou Morris were indebted to Taylor for the balance due on the purchase price of a piece of real estate. Taylor assigned the debt to A. P. Royster. Subsequently Yol Royster filed garnishment proceedings against the Morrises in an attempt to collect the debt owed him by Taylor and attempted to show that the assignment from Taylor to A. P. Boyster is invalid. Yol Boyster has appealed from the decree of the chancellor holding that the assignment is valid. The abstract of the evidence is inadequate and therefore it cannot be determined if the chancellor was in error. We have held repeatedly that this Court will not search the record; that it is not practical for the seven members of the Court to examine in detail the one record filed here. Commissioner of Labor, C. R. Thornbrough v. Danco Constr. Co., 226 Ark. 797, 294 S. W. 2d 336; Griffin v. Mo. Pac. R. R., 227 Ark. 312, 298 S. W. 2d 55. Affirmed.